DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 08/27/2021, have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 08/27/2021, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1 and 13 (and thus the corresponding dependent claims 2-12 and 14) as filed on 08/27/2021.
1-10 and 12-14 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/HUY C HO/Primary Examiner, Art Unit 2644